NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 4 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARMANDO NUNEZ-SALGADO, AKA                      No.    19-70568
Spider Nunes,
                                                Agency No. A073-886-461
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2020**
                               San Francisco, California

Before: HAWKINS and PAEZ, Circuit Judges, and RESTANI,*** Judge.

      Armando Nunez-Salgado petitions for review of the Board of Immigration

Appeals’s (BIA) reversal of the Immigration Judge’s (IJ) grant of deferral of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
removal under the United Nations Convention Against Torture and other Cruel,

Inhuman or Degrading Treatment or Punishment (CAT). We grant the petition for

review and remand to the BIA.

      The BIA erred by reviewing de novo the IJ’s findings of fact. See 8 C.F.R. §

1003.1(d)(3)(i); Matter of S-H-, 23 I & N Dec. 462, 464 (BIA 2002). The IJ first

concluded Nunez-Salgado had experienced “numerous incidents of police

brutality,” one of which was “severe enough to potentially qualify as torture.”

Second, she explained that the country conditions evidence provided by Nunez-

Salgado gave important credibility to the police’s threats that they would “get rid

of [Nunez-Salgado]” if they saw him again. Third, she noted that Nunez-Salgado’s

appearance and personal history—including “[e]vidence [that his] former gang life

is tattooed on his face”—“signaled to Mexican police that he was a person to be

wary of,” and he was “repeatedly abused” by police “because he appears to be a

gang member.” Finally, she stated that Nunez-Salgado “cannot safely relocate in

Mexico,” because he had experienced violence at the hands of police in three

different cities in Mexico. “After considering all the evidence,” she held it would

“only be a matter of time before Mexican police misconduct against him crosses

the line demarcating brutality from torture.”

      The BIA held that the IJ’s conclusion that the violence against Nunez-

Salgado will eventually “cross[] the line” into torture was too “speculative”


                                          2
because the violence “did not steadily escalate.” In so holding, the BIA displaced

a factual—not legal—finding.1 “The clear error standard does not allow the BIA to

reweigh the evidence when the IJ’s account of the evidence is plausible,” Guerra v.

Barr, 951 F.3d 1128, 1135 (9th Cir. 2020), and the conclusion that the violence

against Nunez-Salgado escalated and will continue to escalate is, at least, plausible.

Even though “[t]he only incident the Immigration Judge considered to ‘potentially

qualify as torture’ was the third incident of 2014,” that event was the final one to

occur in Tijuana, before Nunez-Salgado moved to Rosarito. Once he moved, the

violence began again and continued until he fled to the United States.

      In addition, the BIA’s statements amount to “conclusory pronouncement[s]”

that the IJ erred, which is insufficient for clear error review. Zumel v. Lynch, 803

F.3d 463, 475 (9th Cir. 2015) (internal quotation marks omitted). Other than

noting that the IJ’s finding of likely torture was too “speculative,” the BIA stated

that the country conditions evidence was too “generalized” to establish a likelihood

of torture. Although the IJ’s findings were recounted in detail, the BIA did not

provide any further explanation for the reversal. It did not address the aggregate



1
  An “Immigration Judge’s predictive findings of what may or may not occur in the
future are findings of fact[.]” Matter of Z-Z-O-, 26 I & N Dec. 586, 590 (BIA
2015). The parties agree on this. The government does not argue that the BIA
properly reviewed de novo the legal question of whether Nunez-Salgado met his
burden of proof under CAT; it argues that the BIA properly reviewed the IJ’s fact
findings for clear error.

                                          3
risk of harm relied upon by the IJ and concluded only that the chain of the IJ’s

assumptions was insufficient—without specifying the deficient links in the chain

or identifying additional facts that may have been needed.

      Importantly, the IJ relied cumulatively on the threats made by police, Nunez-

Salgado’s appearance, his failed relocations within Mexico, and the country

conditions evidence to conclude that he would likely be tortured if returned. The

BIA’s reasoning “misapprehends and thus misstates the totality of the IJ’s findings

and conclusions.” See Ridore v. Holder, 696 F.3d 907, 918 (9th Cir. 2012); see

also Cole v. Holder, 659 F.3d 762, 775 (9th Cir. 2011). The IJ did not “find that

[Nunez-Salgado] was likely to be tortured just because there were ‘acts of torture

in [Mexico],’” Ridore, 696 F.3d at 918; she “inferred that [Nunez-Salgado’s]

specific circumstances . . . make him likely to attract attention of the police,”

Guerra, 951 F.3d at 1136.

      The IJ’s conclusions and findings were not illogical, implausible, or without

“support in inferences that may be drawn from the facts in the record.” Anderson

v. Bessemer City, 470 U.S. 564, 577 (1985). The BIA erred by reviewing de novo

the evidence.2

      PETITION GRANTED and REMANDED.



2
 The BIA did not, however, improperly make its own fact findings. See 8 C.F.R. §
1003.1(d)(3)(iv).

                                           4